ORDER ON PETITION FOR REHEARING Patchett, J. This cause comes on for hearing upon the Respondent’s petition for rehearing. An opinion was rendered in this case on December 7,1990, granting the claim for the sum of $6,076.00. In the Respondent’s petition for rehearing, it erroneously states that the claim was granted on the basis that the State had negligently altered a natural flow of water by removing a flap gate installed by the Claimant. Indeed, the State did remove a flap gate installed by the Claimant, but this act was not the original source of negligence. The State had negligently altered the natural flow of water by constructing the highway in the first place. After the State had constructed the highway and installed a culvert, the Claimant installed a flap gate to protect his land. If the Claimant had not installed the flap gate, the State would have been responsible for flooding the Claimant’s land at an earlier period. Therefore, by building the highway and altering the natural flow of water, and then subsequently removing an object used by the Claimant to protect his land from the altered flow of water, the State is clearly negligent. The State is therefore clearly liable for the damage in question. The State originally presented no evidence to tend to negate this finding. Therefore, the petition for rehearing is denied.